Name: Commission Regulation (EC) No 1182/2003 of 2 July 2003 correcting Regulation (EC) No 315/2003 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential
 Type: Regulation
 Subject Matter: agricultural structures and production;  production;  agricultural policy;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 Important legal notice|32003R1182Commission Regulation (EC) No 1182/2003 of 2 July 2003 correcting Regulation (EC) No 315/2003 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential Official Journal L 165 , 03/07/2003 P. 0019 - 0019Commission Regulation (EC) No 1182/2003of 2 July 2003correcting Regulation (EC) No 315/2003 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potentialTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Articles 10 and 15 thereof,Whereas:(1) There is an error in Commission Regulation (EC) No 315/2003(3). In order to prevent incorrect interpretation and ensure correct application of the measures provided for in that Regulation, the error should be rectified.(2) Regulation (EC) No 315/2003 should be corrected accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 315/2003 is hereby corrected as follows:1. the following point is added to Article 1:"5. The Annex is amended in accordance with the Annex hereto.";2. in the Annex, the following is inserted after "ANNEX":"Tables 4.1, 4.2 and 4.3 are replaced by the following:".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 24 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 46, 20.2.2003, p. 9.